HENRIOD, Chief Justice:
Appeal from an accounting judment incident to a land lease operation. No costs awarded.
The farm lease, subject of this litigation, provided, among other things: That certain cattle and equipment of the Lessors (defendants Hoffman) were to be used and controlled by Lessees (Jacobsons) who were to be accountable for their return on termination of the lease under prescribed conditions.
One of these conditions was that the risk of loss of any cattle was to be borne by Ja-cobsons and, so far as possible, the herd was to be kept at the same quality and number level. Also, Jacobsons were “to replace death losses and to replace cattle culled from the base herd and sold,” and “that all livestock to be sold shall be sold in the name of Lessors [Hoffmans] and the money therefrom turned over to the Lessors who shall then adjust with the Lessees any payments that may be due to the Lessors, and deliver the remainder, if any, to the Lessees.” Another provision of the lease required Jacobsons to return to Lessors at the lease’s end the same number of cattle delivered at the beginning.
The Lessors were responsible as scrivi-ners of the lease and subject to resolution of doubts against themselves, and although they claim the lease was clear and unambiguous in favor of their contention, the Lessees claim the same clarity in their favor. This court does not share the claim of clarity by either side, but visions some degree of obscurity and necessity for explanation under the highly controversial evidence in this case.
The Lessors apparently construed the lease to mean that they could keep the money received on sale of any of the cattle without accounting therefor to the Lessees, while simultaneously insisting that Lessees should return the same number of cattle they had received.
*772The trial court apparently indulged a slightly different construction as to the letter and spirit of the document and halved the profits and losses.
We believe the whole tenor of the lease correctly found comfort in the findings of the trial court, on the disputed and somewhat confusing testimony, when it deposited the phraseology of the lease in the intended slot to which the court deemed it to belong, — and we affirm such conclusion.
Only other point on appeal was the finding of the trial court of the rental value of a concededly rather delapidated small tractor. The big battle here concerned itself with a disputed sum of $150, calculated by employing a use value of $1 per hour, placed on it by the court, which if doubled as prayed by the Lessors, hardly would have paid the postage; but since the only evidence of rental value was elicited from defendant ($2) on the basis of what he would pay, we think it was the only bit of information available and that the award should have been $300 for its rental; and it is ordered that the judgment be amended to that effect.
ELLETT, CROCKETT and TUCK-ETT, JJ., concur.
MAUGHAN, J., concurs in the result.